894 N.E.2d 513 (2008)
In the Matter of Vanessa M. DURHAM.
No. 98S00-0710-DI-465.
Supreme Court of Indiana.
February 29, 2008.

ORDER IMPOSING RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed a "Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the State of Kentucky and requesting, pursuant to Indiana Admission and Discipline Rule 23(28), that reciprocal discipline be imposed in this state. On November 5, 2007, this Court issued an "Order to Show Cause," to which Respondent has not responded. This case is now before this Court for final resolution.
Respondent was admitted to practice law in Indiana in Kentucky. On August 15, 2007, the Supreme Court of Kentucky found Respondent's conduct violated that jurisdiction's rules of professional conduct. For this misconduct, Respondent was suspended from the practice of law in Kentucky for 181 days, with 30 days of active suspension and the balance stayed subject to compliance with terms of probation for two years.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
IT IS THEREFORE ORDERED that Respondent is hereby suspended from the practice of law in this state. The Court notes that Respondent is already under an unrelated suspension effective May 17, 2000, for failure to pay professional fees. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). Respondent shall not be eligible to petition for reinstatement in this state pursuant to Admission and Discipline Rule 23(4) until reinstated to the practice of law in the State of Kentucky or until further order of this Court.
The Clerk of this Court is directed to forward notice of this Order to Respondent or Respondent's attorney, to the Indiana Supreme Court Disciplinary Commission, to the Supreme Court of Kentucky, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d), governing suspension.
All Justices concur.